                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARVIN DYKES and MARK HARRIS,                         CASE NO. C17-1549-JCC
10                            Plaintiffs,                   MINUTE ORDER
11            v.

12    BNSF RAILWAY COMPANY,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on telephonic notice that the case has settled. Within
18   30 days of the issuance of this order, the parties shall file a stipulated dismissal. The Clerk is
19   DIRECTED to VACATE the trial date currently scheduled for April 8, 2019 and TERMINATE
20   all pending motions (Dkt. Nos. 94, 99, 101.)
21          DATED this 29th day of March 2019.
22                                                            William M. McCool
                                                              Clerk of Court
23

24                                                            s/Tomas Hernandez
                                                              Deputy Clerk
25

26


     MINUTE ORDER
     C17-1549-JCC
     PAGE - 1
